DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities: line 2 recites “valve to reduces a pressure” but should instead read --valve reduces a pressure--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 11, line 3 recites “anticipating operation of the refrigeration system in an economizer mode via a controller”. There does not appear to be any disclosure in the written description of how such an “anticipation” step is accomplished by a controller. Note that claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For a controller, this can occur when the algorithm or steps/procedure for performing a computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP 2161.01). Therefore it is unclear whether or not the inventor had possession of the claimed invention at the time the application was filed.
	In further regard to the amendment requiring that said anticipation of operation in an economizer mode is performed “via a controller”, the original disclosure does not 
	Regarding claim 12, the claim is rejected due to dependency from claim 11. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, line 3 recites “anticipating operation of the refrigeration system in an economizer mode via a controller”. The limitation is indefinite as worded because it is unclear whether the controller is performing the anticipating, or if the claim is intended to mean that it is anticipated that a controller will perform the operation in the economizer mode. For examination purposes it is presumed that the claim is meant to recite anticipating, via a controller, operation of the system in an economizer mode.
	Additionally, the limitation is indefinite as it is unclear how such an anticipation step is performed. For example, there may be essential elements omitted from the claim that can predict, e.g. using modeling, a necessary move to an economizer mode. Further it is unclear how the anticipating step relates to the rest of the method, as it appears the rest of the method (determining, comparing, selecting based on threshold) 
	Regarding claim 12, the claim is rejected due to dependency from claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing (US 2011/0203299).
	As to claim 11, Jing discloses a method of operating a refrigeration system comprising:
	anticipating operation of the refrigeration system in an economizer mode via a controller (see paragraphs 27, 33-35, and 41: Jing discloses anticipating restarting in a heating mode after a defrost mode is completed, wherein the heating mode is an economizer mode);
	determining a difference between a saturation temperature at a port of a compressor 20 and an ambient temperature (paragraph 41, lines 18-20); and
	comparing the difference with a threshold (paragraph 41, lines 20-26);

	wherein if the difference exceeds the threshold the valve 43 is opened and the system operates in a heating mode that includes an economizer mode (paragraph 41, lines 20-26),	
	wherein initiating operation in the economizer mode further comprises opening an economizer expansion valve 65 associated with an economizer heat exchanger 60 (Fig. 2).
	As to claim 12, Jing teaches the compressor operating during the method (paragraph 41).
	As to claim 13, Jing discloses a refrigeration system (Figs. 1-4) comprising:
	a compressor 20;
	an evaporator 40 or 55 coupled to suction port 22 of compressor (system is reversible so either exchanger can operate as an evaporator);
	an economizer heat exchanger 60 coupled to an intermediate port 24 of the compressor;
	control valves 43 and 45 operable to control fluid flow to/from evaporators 40/55; and
	a controller associated with system control valves (paragraph 41, line 1), the controller being configured to:
	determine a difference in a saturation temperature at a port of a compressor 20 and an ambient temperature (paragraph 41, lines 18-20); and
	compare the difference with a threshold (paragraph 41, lines 20-26);

	wherein if the difference exceeds the threshold the valve 43 is opened and the system operates in a heating/economizer mode by opening an economizer expansion 
	As to claim 16, Jing discloses controlling valve 43 to close during the pump down operation (paragraph 41), and thus the pressure at the intermediate port 24 will be reduced.
	As to claim 19, Jing discloses valves which can stop flow to economizer 60 (see Figs. 3-4) and thus is operable in a normal mode and an economizer mode.
	As to claim 20, Jing discloses an economizer mode wherein fluid is provided from the economizer 60 to the intermediate port 24 (see Figs. 1-2) via economizer expansion valve 65 associated with the economizer heat exchanger 60 (Fig. 2; paragraph 41, lines 20-26).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 4,718,246) in view of Jing and Wood (US 4,966,013)..
	As to claim 1, Mitchell teaches a method of operating a refrigeration system comprising:

	performing a pump down operation (col. 1, lines 30-40), wherein the pump down operation includes closing an electronic valve assembly of the refrigeration system (col. 1, lines 35-36), wherein the electronic valve assembly is in the liquid line of the system (col. 1, lines 31-32) and thus closing the valve assembly reduces a pressure at an evaporator of the system, and then completing the compressor shutdown operation (col. 1, lines 40-45).
	Mitchell does not explicitly teach performing the pump down or completing the shutdown in response to a difference between saturation temperature at a port of the compressor and an ambient temperature in the manner as claimed. Instead Mitchell teaches performing the pump down and completing the shutdown in response to a pressure measurement at a compressor port (col. 1, lines 40-46) in order to prevent liquid refrigerant, which could potentially cause compressor damage, from collecting in the system under cold ambient conditions (col. 1, lines 53-65). However, Jing teaches that a certain differential (e.g. a differential of more than 12 degrees C) between suction saturation temperature at the compressor and ambient temperature is indicative of the collected liquid refrigerant having been evaporated during a pump down operation (paragraph 41). Furthermore, Wood teaches that overly extensive pump down cycles can damage a compressor by reducing the amount of lubricating oil available to the compressor components (col. 1, lines 20-40). As such one of ordinary skill would recognize that it would be advantageous to prevent extensive pump down operations 
	As to claims 2-3, Mitchell, as modified, is silent regarding the manner in which the saturated temperature is determined. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of the modified apparatus in a manner involving predictable results to one of ordinary skill in the art. Specifically, the system control appears to be operable regardless of the manner in which the saturation temperature is determined. Because various art-recognized equivalents could be used to determine saturation temperature at the time of the invention in those applications where it is immaterial exactly how the saturation temperature is procured, one of ordinary skill would have found it obvious to calculate the saturation temperature using the return air temperature to an evaporator because it would provide a non-intrusive means of collecting the information necessary for performing the system control. 
	As to claim 4, Jing teaches a threshold of 12 degrees C (paragraph 41) rather than a threshold of 10 degrees F. However, the specific value of the factor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain temperature differential will provide an indication that liquid refrigerant has been eliminated. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a threshold of 10 degrees F in order to detect when liquid refrigerant has been pumped down.
	As to claim 7, Mitchell, as modified, does not explicitly teach that the compressor includes an intermediate port associated with an economizer as claimed. However, Jing teaches that it is known to utilize an intermediate compressor port 24 with an economizer, wherein closing of pump down valve 43 will reduce pressure in the economizer (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Mitchell to utilize an intermediate pressure port and economizer as taught by Jing because it would provide the potential to increase the operating efficiency of the system.
	As to claim 8, Mitchel teaches a valve in the liquid line (col. 1, line 32) and thus the valve is upstream from a compressor.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Jing, and Wood as applied in the rejections above, and further in view of Kaido (US 6,085,533).
	As to claim 9, Mitchell, as modified, does not explicitly teach control of a suction modulation valve as claimed. However, Kaido teaches utilizing a suction modulation valve 20 for compressor capacity control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mitchell to utilize a suction modulation valve as taught by Kaido during pumpdown in order to precisely control compressor capacity for the most efficient system operation.
	As to claim 18, Jing does not explicitly teach control of a suction modulation valve as claimed. However, Kaido teaches utilizing a suction modulation valve 20 for compressor capacity control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Jing to utilize a suction modulation valve as taught by Kaido during pumpdown in order to precisely control compressor capacity for the most efficient system operation.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Jing, and Wood as applied in the rejections above, and further in view of Barbier (US 4,448,038).
	As to claim 10, Mitchell, as modified, does not explicitly teach controlling an expansion valve assembly for a pump down operation. However, Barbier teaches that an expansion valve can be used in place of a liquid line solenoid valve to perform pump down operations (col. 6, lines 23-28). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Mitchell to utilize an expansion valve in place of the liquid line solenoid valve as taught by Barbier because it would simplify the system construction and reduce costs by reducing the amount of components in the system. 
	As to claim 17, Jing does not explicitly teach controlling an expansion valve assembly for a pump down operation. However, Barbier teaches that an expansion valve can be used in place of a liquid line solenoid valve to perform pump down operations (col. 6, lines 23-28). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Jing to utilize an expansion valve in place of the liquid line solenoid valve as taught by Barbier because it would simplify the system construction and reduce costs by reducing the amount of components in the system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jing as applied in the rejections above.
	As to claim 14, Jing is silent regarding the specific type of compressor. However, the examiner takes Official Notice that it is well known in the art to utilize scroll compressors in HVAC systems. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Jing to utilize a scroll compressor as claimed because it is a readily available component with known advantages such as energy efficiency when used in a heat pump, reliability, and quiet operation.

Response to Arguments
Applicant's arguments, see page 5, filed 6/2/2021, with respect to the rejections of claims 11-12 under 35 U.S.C. 112 have been fully considered but they are not persuasive. As noted in the rejections above the added limitation of anticipating operation in an economizer mode “via a controller” lacks proper written description, appears to be a presentation of new matter, and renders the claim indefinite. Therefore the rejections under 35 U.S.C. 112 are maintained. 

Applicant's arguments, see pages 5-8, filed with respect to the rejection of claims 11 and 13 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 

	The applicant also argues that the valve 43 of Jing is operated in the opposite manner than the electronic valve of claim 11. The examiner respectfully disagrees. The claim recites that when a difference in the saturation temperature and ambient temperature is less than a threshold a pump down operation is performed that includes closing an electronic valve. Jing explicitly teaches performing a pump down operation by closing an electronic valve 43 and maintaining the valve 43 in a closed position as long as a difference in the saturation temperature and ambient temperature is less than or equal to a threshold (paragraph 41). Therefore it is maintained that the control of valve 43 in Jing is the same as that of the electronic valve required by claim 11.


Applicant's arguments, see pages 8-11, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	The applicant argues that the cited prior art does not teach or suggest performing a pump down or shut down in response to the difference between the saturation temperature and the ambient temperature. Specifically it is argued that Jing is configured to open a valve so that refrigerant can flow into the evaporator when the temperature differential exceeds the threshold and thus teaches directly away from performing a pump down operation. The examiner respectfully disagrees. Jing explicitly teaches closing a valve 43 to perform a pump down operation (paragraph 41), and thus in no way teaches away from performing a pump down operation. The valve 43 of Jing is maintained in a closed position to perform a pump down operation until the difference between the saturation temperature and the ambient temperature exceeds a threshold, at which point the pump down operation is completed because undesirable migrated liquid refrigerant has been eliminated (paragraph 41). Thus it is maintained that one of ordinary skill in the art would recognize that removal of unwanted liquid refrigerant has been completed when the difference between the saturation temperature and the ambient temperature exceeds a threshold and would recognize the advantage of completing the pump down operation, and thus completing the compressor shutdown operation in Mitchell, when such a situation occurs wherein the migration of liquid refrigerant has been prevented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763